COXE, District Judge
(orally). The appellant imported certain merchandise, upon which the collector assessed duty under paragraph 71» of the tariff act of 1890. The importer protested insisting that if should be admitted free of duty under paragraph 749 of the free list, which provides for “verdigris or subacetate of copper.” The importer admits that the merchandise in question is not subacetate of copper. The district attorney concedes on the other hand that the article is verdigris under a broad definition of that Term. Therefore, there is no question of fact for the court to p iss upon, and the question is simply one of law as to the proper construction of paragraph 749. Was it the intention of congress to limit verdigris to that particular variety known as subacetate of copper? The principal contention upon the part of the United States which impresses itself upon the court is that in prior tariff acts duty was levied upon the merchandise in question under the name of acetate of copper. This language is entirely omitted from the act in question; and allhough there is reason for saying that congress intended that the duty formerly levied under that phraseology should still he levied under the language selected by the collector as “chemical compounds and salts,” still, there is the equally plausible contention that it wras the intention of congress in view of the greater knowledge upon the subject at the time of the passage of .the act of 1890, to place all of the merchandise known as verdigris upon the free list. Although the question is narrow, interesting and not free from doubt, still the existence of the doubt inclines the court to resolve it in favor of the importer, for the reason ihat the property of the importer should not be taken from him upon a doubtful construction of the law. The decision of the board of general appraisers is therefore reversed.